UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2121


MICHAEL A. ALLEN, JR.; SHEILA JONES,

                Plaintiffs – Appellants,

          v.

GEORGE GILLENWATER; JEREMY JONES; D. E. YOUNG; DET.
TUNSTALL; WILLIAM KELLY; G. A. HARRIS; ROBERT VOORHEES,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00359-CCE-JEP)


Submitted:   February 22, 2013             Decided:   March 28, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Allen, Jr., Sheila Jones, Appellants Pro Se. Kari
Russwurm Johnson, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellants appeal the district court’s order granting

summary judgment on their Fourth Amendment claims raised under

42     U.S.C.    §    1983    (2006)       and   Appellant     Allen’s     state      law

defamation      claim.       We     have   reviewed      the   record    and   find    no

reversible error. *          Accordingly, we affirm substantially for the

reasons stated by the district court.                   Allen v. Gillenwater, No.

1:10-cv-00359-CCE-JEP             (M.D.N.C.      Aug.    15,    2012).         We   deny

Appellants’ motion for appointment of counsel.                     We dispense with

oral       argument   because       the    facts   and    legal    contentions        are

adequately      presented      in    the    materials     before   this    court      and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        Although Appellants allege that Appellees improperly
withheld discovery materials from them, we find no basis in the
record to support this assertion. Insofar as Appellants seek to
introduce new documents and request previously-unavailable
records from a criminal case, we must decline to consider these
materials. See Fed. R. App. P. 10 (defining “record on appeal”
and grounds for supplementation); United States v. Hussein, 478
F.3d   318,    335-36  (6th    Cir.  2007)   (recognizing   that
supplementation of record is intended to “correct omissions from
or misstatements in the record for appeal, not to introduce new
evidence in the court of appeals”).



                                             2